74 F.3d 1243
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Frank W. ASKEW, Jr., Appellant,Robert Brinkley, Plaintiff,v.M.D. REED, Warden, Individually and in Official Capacity,Cummins Unit, Arkansas Department of Correction;  A.D.Bradberry, Assistant Warden, Individually and in OfficialCapacity, Cummins Unit, Arkansas Department of Correction;Major A.J. Hall, Individually and in Official Capacity,Cummins Unit, Arkansas Department of Correction;  CO-1 N.C.Nelson, Individually and in Official Capacity, Cummins Unit,Arkansas Department of Correction;  CO-1 J. Hood,Individually and in Official Capacity, Cummins Unit,Arkansas Department of Correction;  William Terry,Individually and in Official Capacity, Cummins Unit,Arkansas Department of Correction;  Mr. Herrington,Individually and in Official Capacity, Cummins Unit,Arkansas Department of Correction;  J. Blankenship, HearingOfficer, Individually and in Official Capacity, CumminsUnit, Arkansas Department of Correction;  John Does,Individually and in Official Capacity, Other UnknownCorrectional Officers, Cummins Unit, Arkansas Department ofCorrection, Appellees.
No. 95-1850.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1996.Decided Jan. 18, 1996.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Frank W. Askew appeals the district court's1 partial grant of summary judgment to defendant prison officials, and award of nominal damages to him after a bench trial in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the parties' briefs and the record, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)